Exhibit 10.2

 

THIRTEENTH AMENDMENT TO

LOAN AGREEMENT

   

          THIRTEENTH AMENDMENT TO LOAN AGREEMENT (this "Amendment"), dated as of
March 31, 2005, by and among [i] THERMOVIEW INDUSTRIES, INC., a Delaware
corporation ("ThermoView"), [ii] AMERICAN HOME DEVELOPERS CO., INC., a
California corporation ("American Home"), [iii] FIVE STAR BUILDERS, INC., a
California corporation ("Five Star"), [iv] KEY HOME CREDIT, INC., a Delaware
corporation ("Key Home"), [v] KEY HOME MORTGAGE, INC., a Delaware corporation
("Key Home Mortgage"), [vi] LEINGANG SIDING AND WINDOW, INC., a North Dakota
business corporation ("Leingang Siding"), [vii] PRECISION WINDOW MFG., INC., a
Missouri corporation ("Precision"), [viii] PRIMAX WINDOW CO., a Kentucky
corporation ("Primax"), [ix] ROLOX, INC., a Kansas corporation ("Rolox"), [x] TD
WINDOWS, INC., a Kentucky corporation ("TD Windows"), [xi] THERMAL LINE WINDOWS,
INC., a North Dakota corporation ("Thermal Line"), [xii] THERMOVIEW OF MISSOURI,
INC., a Missouri corporation ("ThermoView-Missouri"), [xiii] THERMO-TILT WINDOW
COMPANY, a Delaware corporation ("Thermo-Tilt"), [xiv] THERMO-SHIELD OF AMERICA
(ARIZONA), INC., an Arizona corporation ("Thermo-Shield Arizona"), [xv]
THERMO-SHIELD OF AMERICA (MICHIGAN), INC., a Michigan corporation
("Thermo-Shield Michigan"), [xvi] THERMO-SHIELD COMPANY, LLC, an Illinois
limited liability company ("Thermo-Shield Company"), [xvii] THERMO-SHIELD OF
AMERICA (WISCONSIN), LLC, a Wisconsin limited liability company ("Thermo-Shield
Wisconsin"), [xviii] THERMOVIEW ADVERTISING GROUP, INC., a Delaware corporation
("ThermoView Advertising") and [xix] THOMAS CONSTRUCTION, INC., a Missouri
corporation ("Thomas Construction"), (ThermoView, American Home, Five Star, Key
Home, Key Home Mortgage, Leingang Siding, Precision, Primax, Rolox, TD Windows,
Thermal Line, ThermoView-Missouri, Thermo-Tilt, Thermo-Shield Arizona,
Thermo-Shield Michigan, Thermo-Shield Company, Thermo-Shield Wisconsin,
ThermoView Advertising and Thomas Construction individually are referred to in
this Amendment as a "Borrower" and collectively as the "Borrowers") having an
address in care of ThermoView Industries, Inc., 5611 Fern Valley Road,
Louisville, Kentucky 40228, [xx] GE CAPITAL EQUITY INVESTMENTS, INC., a Delaware
corporation ("GE Capital" or the "Series A Lender" or the "Series C Lender"),
and [xxi] GE Capital as collateral agent, as applicable (in such capacity, the
"Collateral Agent") and [xxii] DART Investors, L.P., Charles L. Smith, Robert L.
Cox, Robert L. Cox, II, Stephen A. Hoffmann, Mitch M. Wexler, Stephen Townzen,
Emerging Business Solutions, LLC, Ronald L. Carmicle, Raymond C. Dauenhauer, J.
Sherman Henderson, III, Bruce C. Merrick, George T. Underhill, II and Daniel F.
Dooley (each, a "Series B Lender") and collectively, the "Series B Lenders", and
together with the Series A Lender and the Series C Lender, the "Lenders").

 

WITNESSETH:

 

          A.     Pursuant to that certain Assignment and Acceptance Agreement,
dated as of March 22, 2001, the Lenders purchased loans made to the Borrowers
pursuant to that certain Loan Agreement dated as of August 31, 1998, as amended
pursuant to (a) that certain Joinder to Loan Documents and Amendment to Loan
Documents (Thomas Construction, Inc.) dated as of January 1, 1999, by and among
certain of the Borrowers and PNC Bank ("PNC"), (b) that certain Joinder to Loan
Documents and Amendment to Loan Documents (Precision Window Mfg., Inc.) dated as
of January 5, 1999, by and among certain of the Borrowers and PNC, (c) that
certain Joinder to Loan Documents and Amendment to Loan Documents
(Thermo-Shield) dated as of July 8, 1999, by and among certain of the Borrowers
and PNC, (d) that certain Amendment to Loan Agreement dated as of July 30, 1999,
by and among certain of the Borrowers and PNC, (e) that certain Second Amendment
to Loan Agreement dated as of October 14, 1999, by and among certain of the
Borrowers and PNC, (f) that certain Third Amendment to Loan Agreement dated as
of November, 1999, by and among certain of the Borrowers and PNC, (g) that
certain Fourth Amendment to Loan Agreement and Amendment to Note and Term Note
dated as of November 10, 1999, by and among certain of the Borrowers and PNC,
(h) that certain Fifth Amendment to Loan Agreement and Amendment to Note dated
as of April 14, 2000, by and among the Borrowers and PNC, (i) that certain Sixth
Amendment to Loan Agreement dated as of August 15, 2000, by and among the
Borrowers and PNC, (j) that certain Seventh Amendment to Loan Agreement dated as
of March 22, 2001, by and among the Borrowers and PNC, (k) that certain Eighth
Amendment to Loan Agreement and Amendment and Restatement of Note dated as of
March 22, 2001, by and among the Borrowers and the Lenders, (l) that certain
Ninth Amendment to Loan Agreement and Amendment to Amended and Restated
Promissory Notes among the Borrowers and the Lenders, (m) that certain Tenth
Amendment to Loan Agreement among the Borrowers and the Lenders, (n) that
certain Eleventh Amendment to the Loan Agreement dated as of June 30, 2003,
among the Borrowers and the Lenders, (o) that certain Twelfth Amendment to Loan
Agreement, and Amended and Restated Promissory Notes, each dated as of March 17,
2004, among the Borrowers and the Lenders, and (p) those certain First Amendment
to Amended and Restated Promissory Notes dated as of March 15, 2005
(collectively, the "Loan Agreement"); capitalized terms used herein and not
defined shall have the meanings assigned to such terms in the Loan Agreement).

 

          B.     In connection with the Loan Agreement, the Borrowers have
executed and shall deliver herewith to the Lenders: (1) a Second Amendment to
(a) the Amended and Restated Series A Promissory Note, as amended by that
certain First Amendment to Amended and Restated Series A Promissory Note, and
(b) each of the Amended and Restated Series B Promissory Notes as amended by
those certain First Amendments to Amended and Restated Series B Promissory
Notes, and (2) a First Amendment to the Amended and Restated Series C Promissory
Note, (the Amended and Restated Series A Promissory Note, the Amended and
Restated Series B Promissory Notes, and the Amended and Restated Series C
Promissory Notes, each as amended, modified or supplemented from time to time
the "Notes").

 

          C.     The Borrowers have requested amendments to the Notes and Loan
Agreement as more particularly described in this Amendment.

 

          D.     The Lenders are willing to amend the Notes and Loan Agreement
as more particularly described in this Amendment upon the condition, among
others, that the Borrowers execute and deliver this Amendment in favor of the
Lenders.

 

          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:

 

          SECTION 1.     AMENDMENT TO THE LOAN AGREEMENT. Effective as of the
Effective Date (as defined herein), the Loan Agreement is amended as follows:

 

By amending and restating Section 4.I of the Loan Agreement as follows:

 

                    "[I] [1] Fixed Charge Coverage Ratio. (i) ThermoView will
maintain, as of the last day of each calendar quarter for the applicable period
of measurement set forth below, a Fixed Charge Coverage Ratio of not less than
the following for such period:

 

Period/Calendar Quarter

Fixed charge coverage ratio

Nine months ending on September 30, 2005

1.00 to 1.00

Twelve months ending on December 31, 2005

1.00 to 1.00

Twelve months ending as of the end of each calendar quarter thereafter

1.00 to 1.00

 

                    [2]     Minimum EBITDA. ThermoView shall have, as of the
last day of each calendar quarter for the applicable period of measurement set
forth below, EBITDA of not less than the following for such period:

 

Period/Calendar Quarter

Minimum EBITDA

Six months ending on June 30, 2005

$934,000

Nine months ending on September 30, 2005

$1,890,000

Twelve months ending on December 31, 2005

$2,754,000

Twelve months ending on March 31, 2006

$3,007,000

Twelve months ending as of the end of each calendar quarter thereafter

$3,049,000

   

                    [3]     Current Ratio. Thermoview and its Subsidiaries on a
consolidated basis shall maintain, as of the last day of each calendar quarter
for the applicable period of measurement set forth below, a Current Ratio of not
less than the following for such period:

 

Period/Calendar Quarter

current ratio

Nine months ending on September 30, 2005

1.00 to 1.00

Twelve months ending on December 31, 2005

1.00 to 1.00

Twelve months ending as of the end of each calendar quarter thereafter

1.00 to 1.00

 

For purposes of each of the above financial covenants, the following terms shall
have the following meanings:

 

                    [A]     "Capital Expenditures" means, for any period, all
payments for any fixed assets, or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and which are required to be capitalized under GAAP and which payments have
been made from funds of Thermoview other than funds borrowed by Thermoview and
its Subsidiaries.

 

                    [B]     "Current Assets" means, with respect to any Person,
all current assets of such Person as of any date of determination calculated in
accordance with GAAP, but excluding debts due from Affiliates.

 

                    [C]     "Current Liabilities" means, with respect to any
Person, all liabilities that should, in accordance with GAAP, be classified as
current liabilities, and in any event shall include all Indebtedness payable on
demand or within one year from any date of determination without any option on
the part of the obligor to extend or renew beyond such year, all accruals for
federal or other taxes based on or measured by income and payable within such
year, but excluding the current portion of long-term debt required to be paid
within one year.

 

                    [D]     "Current Ratio" means, with respect to any Person as
of any date of determination, the ratio of (a) Current Assets to (b) Current
Liabilities.

 

                    [E]     "Fixed Charges" shall mean, with respect to
Thermoview for any period, the aggregate of all consolidated interest expenses
paid or accrued, plus Capital Expenditures, plus obligations with respect to
capital leases, plus the Reimbursement Obligations, plus cash income taxes
payable, plus amounts paid to preferred shareholders, plus fees and scheduled
payments of principal with respect to Indebtedness, in all cases during such
period by Thermoview and its Subsidiaries.

 

                    [F]     "Fixed Charge Coverage Ratio" means, with respect to
any Person for any period, the ratio of (a) EBITDA of such Person for such
period to (b) the Fixed Charges of such Person for such period.

 

                    [G]     "EBITDA" means, for any period (a) net income (or
the deficit if expenses and charges exceed revenues and proper income items)
increased by (b) all amounts deducted therefrom (without duplication) in the
calculation of net income on account of the sum of (i) interest expense, (ii)
provision for income taxes and (iii) depreciation and amortization expense
(including but not limited to legal fees and closing costs associated with this
Amendment and with the registration rights in respect of all outstanding
warrants), but excluding therefrom (c) all amounts included therein on account
of extraordinary items of income and expense, as well as gains from the sale of
assets outside the ordinary course of business."

 

          SECTION 2.     CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
AMENDMENT. This Amendment shall be effective as of March 31, 2005 (such date is
referred to herein as the "Effective Date") upon full execution and delivery of
the following, in each case in form and substance satisfactory to the Lenders:

 

                    (a)     this Amendment;

 

                    (b)     Amendment No. 9 to the Securities Purchase
Agreement, dated as of the date hereof, between Thermoview and GE Capital
("Amendment No. 9"); and

 

                    (c)     the Second Amendment to Amended and Restated Series
A Note, the Second Amendment to Amended and Restated Series B Notes, and the
First Amendment to Amended and Restated Series C Note, in each case issued by
the Borrowers to the Lenders (the "Amended Notes");

 

          SECTION 3.     REPRESENTATIONS AND WARRANTIES. The Borrowers hereby,
jointly and severally, represent and warrant to the Lenders as follows:

   

          (a)     Recitals. The Recitals in this Amendment are true and correct
in all respects.

     

          (b)     Incorporation of Representations. All representations and
warranties of the Borrowers in the Loan Documents are incorporated herein in
full by this reference and, except with respect to representations and
warranties that were made as of and limited to a specific date, are true and
correct as of the date hereof.

     

          (c)     Corporate Power; Authorization. The Borrowers have the
corporate power, and have been duly authorized by all requisite action
(corporate or otherwise), to execute and deliver this Amendment and to perform
their obligations hereunder and thereunder. This Amendment has been duly
executed and delivered by each of the Borrowers.

     

          (d)     Enforceability. This Amendment is the legal, valid and binding
obligation of Borrowers, enforceable against each Borrower in accordance with
its terms.

     

          (e)     No Violation. The execution, delivery and performance of this
Amendment by each of the Borrowers does not and will not (i) violate any law,
rule, regulation or court order to which any Borrower is subject; (ii) conflict
with or result in a breach of any Borrower's Articles of Incorporation, Bylaws,
or other organizational documents or any agreement or instrument to which any
Borrower is party or by which it or its properties are bound, or (iii) result in
the creation or imposition of any lien, security interest or encumbrance on any
property of any Borrower, whether now owned or hereafter acquired, other than
liens in favor of the Lenders.

     

          (f)     Obligations Absolute. The obligation of the Borrowers to repay
the obligations evidenced by the Notes and all obligations of every type or
nature under any of the Loan Documents, together with all interest accrued
thereon, is absolute and unconditional, and there exists no right of set off or
recoupment, counterclaim or defense of any nature whatsoever to payment of such
obligations.

     

          (g)     Default. Assuming execution and delivery of the waiver of even
date herewith related to the default of the minimum EBITDA covenant for the
fourth quarter of 2004, no Default or Event of Default exists under the Notes or
the Loan Documents.

     

          (h)     Public Disclosure. From, and as of this date, Thermoview shall
make full, fair, accurate and complete disclosure of all relevant information
related to this Amendment, Amendment No. 9, the Amended Notes and all other
documents or arrangements related thereto, pursuant to the requirements of the
applicable securities laws of the United States of America, including without
limitation, the Securities Exchange Act of 1934, as amended.

   

          SECTION 4.     FURTHER ASSURANCES. The Company hereby covenants (i) to
provide GE Capital with such other information respecting the business,
properties, conditions, financial or otherwise, collateral, or operations of the
Company or any of its Subsidiaries as GE Capital may from time to time
reasonably request and (ii) (a) to execute and deliver to GE Capital such
amendments, certificates, or other documents as GE Capital deems necessary or
advisable and (b) to take all other actions as GE Capital deems necessary or
advisable, in each case, in order to continue or grant to GE Capital a perfected
first priority interest in the collateral granted with respect to the Security
Documents.

 

          SECTION 5.     DELIVERY OF UPDATED SCHEDULES. The Company hereby
covenants to, within 30 days after the Effective Date, deliver updated
disclosure schedules identical to those which were delivered in connection with
the Security Agreements. Such disclosure schedules shall be true and correct as
of the date hereof and as of the date of delivery.

 

          SECTION 6.     CONFIRMATION REGARDING PAYMENTS ON PREFERRED STOCK. The
Company hereby confirms that it shall not declare or pay any dividends on or
make any distribution with respect to any class of its equity or ownership
interest, or purchase, redeem, retire or otherwise acquire any of its equity,
other than as set forth in Section 5G of the Loan Agreement, as amended and
restated in that certain Ninth Amendment to Loan Agreement, Amendment to Amended
and Restated Promissory Notes (the "Ninth Amendment"), dated as of March 28,
2003, by and among Borrowers and Lenders (it being understood that no payments
of dividends shall be permitted pursuant to clause (ii) of Section 5G of the
Loan Agreement, as amended and restated by the Ninth Amendment, if (a) at the
time of such payment, the Borrowers shall not be in compliance with the
financial covenants set forth in Sections 4.I.[1] and 4.I.[2] of the Loan
Agreement, as such section was amended and restated in that certain Eight
Amendment to the Loan Agreement and Amendment and Restatement of Note, dated as
of March 22, 2001 among Borrowers and Lenders (without giving effect for
purposes of this Section 4 to the terms of any subsequent amendment to Section
4.I of the Loan Agreement, including, without limitation, Sections 1.1 of this
Amendment) or (b) at the time of such payment a Default or Event of Default
shall have occurred and be continuing or such payment would result in the
occurrence of a Default or Event of Default).

 

          SECTION 7.     RELEASE OF CLAIMS AND WAIVER. The Borrowers hereby
release, remise, acquit and forever discharge the Lenders and the Lenders'
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporations, and related corporate divisions
(all of the foregoing hereinafter called the "Released Parties"), from any and
all actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
Amendment, the Loan Agreement and the Loan Documents, including but not limited
to, claims relating to any settlement negotiations (all of the foregoing
hereinafter called the "Released Matters"). Borrowers acknowledge that the
agreements in this paragraph are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
The Borrowers represent and warrant to the Lenders that they have not purported
to transfer, assign or otherwise convey any right, title or interest of
Borrowers in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

 

          SECTION 8.     RESERVATION OF RIGHTS. Neither the execution of this
Amendment nor the actions of the Lenders nor the failure of the Lenders to
exercise any rights under the Loan Agreement, the Notes or the Security
Documents (as defined in the Loan Agreement) shall be a waiver of any rights or
remedies of the Lenders as against Borrowers as a result of any Default or Event
of Default which exists or might exist now or at any time under the Loan
Agreement, the Notes or the Security Documents. Nothing contained in this
Amendment, Amendment No. 9, the Notes, nor any communications between the
Lenders, and Borrowers, shall be a waiver of any rights or remedies of the
Lenders, as against Borrowers. The Lenders hereby reserve and preserve all of
their rights and remedies against Borrowers under the Loan Agreement, the Notes,
the Security Documents and applicable law or in equity; specifically, this
Amendment does not constitute a waiver or implied waiver of any Defaults or
Events of Default which currently exist.

 

          SECTION 9.     COSTS AND EXPENSES. The Borrowers hereby reaffirm their
agreement under the Loan Agreement to pay or reimburse the Lenders on demand for
all costs and expenses incurred by the Lenders in connection with the Loan
Agreement and all other documents contemplated thereby, including without
limitation all reasonable fees and disbursements of legal counsel. Without
limiting the generality of the foregoing, the Borrowers specifically agree to
pay all fees and disbursements of counsel to the Lenders for the services
performed by such counsel in connection with the preparation of this Amendment
and the documents and instruments incidental hereto.

 

          SECTION 10.     EFFECT AND CONSTRUCTION OF AMENDMENT. Except as
expressly provided herein, the Loan Agreement and the Loan Documents shall
remain in full force and effect in accordance with their respective terms, and
this Amendment shall not be construed to:

 

                    (a)     impair the validity, perfection or priority of any
lien or security interest securing the Note;

 

                    (b)     waive or impair any rights, powers or remedies of
the Lenders under the Notes or the Loan Documents; constitute an election of
remedies to the exclusion of any other remedies; or

 

                    (c)     constitute an agreement by and among the Lenders and
the Borrowers or require the Lenders to waive any Events of Default or extend
the term of the Loan Agreement or the Notes or the time for payment of any of
the obligations represented by the Notes or the Loan Documents; or make any
further loans or other extensions of credit to Borrowers or any of them.

 

          SECTION 11.     BENEFIT OF AGREEMENT. This Amendment shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto, their
respective successors and assigns. No other person or entity shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third-party beneficiary of this Amendment.

 

          SECTION 12.     ENTIRE AGREEMENT. Except as expressly set forth
herein, there are no agreements or understandings, written or oral, by and among
Borrowers and the Lenders relating to this Amendment, the Loan Agreement or the
other Loan Documents that are not fully and completely set forth herein or
therein.

 

          SECTION 13.     SEVERABILITY. The provisions of this Amendment are
intended to be severable. If any provisions of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

 

          SECTION 14.     GOVERNING LAW. This Amendment shall be governed by and
construed in accordance with the internal substantive laws of the State of New
York, without regard to the choice of law principles of such state.

 

          SECTION 15.     COUNTERPARTS; FACSIMILE SIGNATURES. This Amendment may
be executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

 

          SECTION 16.     NOTICES. Any notices with respect to this Amendment
shall be given in the manner provided for in the Loan Agreement.

 

          SECTION 17.     SURVIVAL. The provisions set forth in Section 7 above
shall survive the payment in full of the Notes.

 

          SECTION 18.     AMENDMENT. No amendment, modification, rescission,
waiver or release of any provision of this Amendment shall be effective unless
the same shall be in writing and signed by the parties hereto. As amended
hereby, the Notes, the Loan Agreement and the Loan Documents remain in full
force and effect.

 

          SECTION 19.     REFERENCES. All references in the Loan Documents to
the Notes shall be deemed to refer to the Notes.

 

          SECTION 20.     NO OTHER WAIVER. The execution of this Amendment and
acceptance of any documents related hereto shall not be deemed to be a waiver of
any Event of Default or breach, default or event of default under any Loan
Document or other document held by the Lenders, whether or not known to Series
the Lenders and whether or not existing on the date of this Amendment.

 

          SECTION 21.     JURY TRIAL WAIVER. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.
THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE LENDERS AND ANY BORROWER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AMENDMENT, THE LOAN AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

   

[The balance of this page intentionally left blank]

   

          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

     

GE CAPITAL EQUITY INVESTMENTS, INC.

 

As Series A Lender, Series C Lender and as Collateral Agent

     

By:________________________________________

 

Name:______________________________________

 

Title:_______________________________________

     

SERIES B LENDERS:

     

DART Investors, L.P.

 

By: DART Management General Partner Group, LLC

         

By:________________________________________

 

Mitchell M. Wexler, Manager

     

___________________________________________

 

Charles L. Smith

     

___________________________________________

 

Robert L. Cox

     

___________________________________________

 

Robert L. Cox, II

     

___________________________________________

 

Stephen A. Hoffman

     

___________________________________________

 

Mitch M. Wexler

     

___________________________________________

 

Stephen Townzen

         

EMERGING BUSINESS SOLUTIONS, LLC

     

___________________________________________

         

By: _______________________________________

 

          Duly Authorized Signatory

         

___________________________________________

 

Ronald L. Carmicle

     

___________________________________________

 

Raymond C. Dauenhauer

     

___________________________________________

 

J. Sherman Henderson, III

     

___________________________________________

 

Bruce C. Merrick

     

___________________________________________

 

George T. Underhill, II

     

___________________________________________

 

Daniel F. Dooley

     

BORROWERS:

     

THERMOVIEW INDUSTRIES, INC.

 

AMERICAN HOME DEVELOPERS CO., INC.

 

FIVE STAR BUILDERS, INC.

 

KEY HOME CREDIT, INC.

 

KEY HOME MORTGAGE, INC.

 

LEINGANG SIDING AND WINDOW, INC.

 

PRIMAX WINDOW CO.

 

PRECISION WINDOW MFG., INC.

 

ROLOX, INC.

 

TD WINDOWS, INC.

 

THERMAL LINE WINDOWS, INC.

 

THERMOVIEW OF MISSOURI, INC.

 

THERMO-TILT WINDOW COMPANY

 

THOMAS CONSTRUCTION, INC.

 

THERMO-SHIELD OF AMERICA (ARIZONA), INC.

 

THERMO-SHIELD OF AMERICA (MICHIGAN), INC.

 

THERMO-SHIELD COMPANY, LLC

 

THERMO-SHIELD OF AMERICA (WISCONSIN), LLC

 

THERMOVIEW ADVERTISING GROUP, INC.

         

By: ________________________________________

 

          Charles L. Smith, President

   

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------